Citation Nr: 1819921	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico 


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In April 2017, the Veteran testified before the Board in a videoconference hearing convened at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for additional medical inquiry into the Veteran's claim.  

The Veteran served in the Republic of Vietnam in the late 1960s.  In November 2010, he claimed service connection for heart disability secondary to herbicide exposure in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Veteran underwent a VA examination into his claim in May 2014.  The examiner found that the Veteran did not have ischemic heart disease.  However, medical evidence dated prior to and after the examination indicates that he may have been diagnosed with IHD, or with coronary artery disease (CAD).  July 2013 heart testing indicated "mild degree stress-induced ischemia" while July 2014 heart testing noted "some evidence for mild CAD by cath" and "mild atherosclerotic calcifications" at the "[a]ortic arch and great vessels."  This latter testing also found the Veteran's heart without "significant coronary artery calcifications" which suggests the existence of CAD, albeit less than significant.  Inasmuch as the evidence is not clear regarding whether the Veteran has CAD or IHD, and as the most recent VA examination was conducted nearly four years ago, the Veteran should be provided with a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim. Include in the record any outstanding VA treatment records, the most recent of which are dated in August 2014.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule a VA cardiology examination.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner should then respond to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran has one of the heart disorders noted under 38 C.F.R. § 3.309(e)?  

The heart disorders listed under 38 C.F.R. § 3.309(e) are ischemic heart disease including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

Note that, under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

In answering this question, consider and address the conflicting medical evidence on this issue, with the May 2014 VA examiner finding no IHD or CAD, but heart testing in 2013 and 2014 indicating "mild degree stress-induced ischemia" and "some evidence for mild CAD by cath" and "mild atherosclerotic calcifications" at the "[a]ortic arch and great vessels."  Please also address whether the July 2014 VA report detailing results of a heart test, which found no "significant coronary artery calcifications," indicates the existence of such, albeit mild.  

Any opinion or conclusion reached should be fully explained in detail.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the claim should be readjudicated.  All evidence received since the September 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



